Appeal by plaintiff from a judgment of the Supreme Court, Madison County, which dismissed on the merits an action to set aside a mortgage, executed by the defendants Goodspeed to the defendant Spaulding, on the ground that the same was given without a fair consideration and with the intent to defraud creditors. The testimony clearly indicated that the defendant Perry C. Goodspeed was indebted to the defendant Spaulding in the sum of $2,000 for some time prior to the execution of the bond and mortgage. The Official Referee held that the mortgage was given in good faith and for a fair consideration as provided by sections 272 and 273 of the Debtor and Creditor Law. The evidence sustains this decision. We find no reversible error in the reception of testimony. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bieffeman, Deyo, Bergan and Coon, JJ.